I dissent.
Under the terms of the lease, and upon the facts as stated by Justice Lorigan, I am of the opinion that the safe deposit vaults, having been put in the basement solely to facilitate the banking business carried on by the tenant in the leased premises, and not forming any part of the premises leased, should not be deemed to be a part of the premises, or an "improvement" thereto within the meaning of the clause that all "improvements made in and to said premises" should go to the lessor. That clause should be held to refer to improvements to the premises as leased, not to a trade structure in no way affixed, except that it was set upon the floor of the basement. Neither the fact that it was not all removed, nor the fact that it was a massive structure, alters its character in law.